DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 11/19/21 have been received.  Claims 1-3, and 6 have been amended.
Specification
3.	The objection to the specification is withdrawn because the Applicant amended the specification.
Claim Objections
4.	The objections to claims 1 and 3 are withdrawn because the Applicant amended the claims. The objection to claim 6 is addressed in the Examiner’s Amendment below.
Claim Rejections - 35 USC § 112
5.	The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 1-11 is withdrawn because the Applicant amended the claims.
Claim Rejections - 35 USC § 103
6.	The rejection under 35 U.S.C. 103 as being unpatentable over Itagaki et al. (US 2020/0021127) in view of Saaski et al. (US 6,265,100) in further view of Mirbozorgi et al. (US 2016/0172104) on claims 1, 2, 5, and 8 is/are withdrawn because the Applicant amended the claims.
7.	The rejection under 35 U.S.C. 103 as being unpatentable over Itagaki et al. (US 2020/0021127) in view of Saaski et al. (US 6,265,100) in further view of Mirbozorgi et al. (US 
8.	The rejection under 35 U.S.C. 103 as being unpatentable over Itagaki et al. (US 2020/0021127) in view of Saaski et al. (US 6,265,100) in further view of Mirbozorgi et al. (US 2016/0172104) in further view of Taylor et al. (US 2016/0105042) on claims 6, 7, 10, and 11 is/are withdrawn because the Applicant amended the claims.
9.	The rejection under 35 U.S.C. 103 as being unpatentable over Itagaki et al. (US 2020/0021127) in view of Saaski et al. (US 6,265,100) in further view of Mirbozorgi et al. (US 2016/0172104) in further view of Taylor et al. (US 2016/0105042) in further view of Koebler (US 2016/0268645) on claim 9  is/are withdrawn because the Applicant amended the claims.
Double Patenting
10.	The rejection on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,971,945 on claim 1 is withdrawn because the Applicant amended the claim.
EXAMINER’S AMENDMENT
11.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows.
12.	Claim 1 has been amended to: A wireless charging device for a button/coin cell rechargeable lithium ion battery, the battery having a size of approximately 5 mm diameter to 
a flexible and planar spiral inductor receiving coil for receiving energy from an inductor transmitting coil, wherein the flexible and  planar spiral inductor receiving coil is bendable up to an angle of approximately 90 degrees during wireless charging of the button/coin cell rechargeable lithium ion battery and wherein diameter of the flexible and planar spiral inductor receiving coil is less than the diameter of the inductor transmitting coil and greater than or equal to 0.6 the diameter of the inductor transmitting coil;
a wireless charging receiving circuit, a charging control circuit, a voltage regulation circuit, and a battery protection circuit in electrical communication with one another, the protection circuit connecting to [a] the battery and to a system load to continuously monitor the battery and system load status such that if any fault is detected, the battery is disconnected;
the wireless charging receiving circuit being in electrical communication with the receiving inductor coil; wherein the voltage regulation circuit includes a 1.8 V-3.3 V constant voltage output regulator circuit to maintain a constant voltage output in loading currents ranging from approximately 10 µA to approximately 300 mA.
13.	Claim 6 has been amended to: The charging device as recited in claim 1, further comprising a resettable fuse to limit [the] a charge current and discharge current of the button/coin cell to within 500 [_] mA.
Allowable Subject Matter
14.	Claims 1-11 are allowed.
15.	The following is an examiner’s statement of reasons for allowance: the invention is directed to a wireless charging device for a button/coin cell rechargeable lithium ion battery, the 
	The prior art to Itagaki et al. (US 2020/0021127) discloses a wireless charging device for a button/coin cell rechargeable lithium ion battery, the wireless charging device comprising: a flexible and spiral inductor receiving coil for receiving energy from an inductor transmitting coil, wherein the flexible and  spiral inductor receiving coil is bendable up to an angle of approximately 90 degrees during wireless charging of the button/coin cell rechargeable lithium ion battery and a wireless charging receiving circuit, a charging control circuit, in electrical communication with one another, the wireless charging receiving circuit being in electrical communication with the receiving inductor coil; but does not disclose, teach or render obvious 
	The prior art to Saaski et al. (US 6,265,100) teaches a contactless rechargeable hearing aid system in which a rechargeable hearing aid may be optically or inductively recharged by an optical or an inductive recharger, the battery having a size of approximately 5.7 mm diameter, with a thickness of approximately 2 mm, a voltage regulation circuit, and a battery protection circuit, wherein the voltage regulation circuit includes a 1.8 V-3.3 V constant voltage output
regulator circuit to maintain a constant voltage output in loading currents ranging from approximately 10 µA to approximately 300 mA, but does not teach, disclose or render obvious the remainder of the limitations.
	The prior art to Mirbozorgi et al. (US 2016/0172104) teaches smart multicoil inductively-coupled array for wireless power transmission, it is well known that the optimal sizes of the transmitter and the receiver coils of an inductive link are function of the separation distance between them, which value depends on the target application but does not teach, disclose or render obvious the remainder of the limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724